﻿203.	Almost a month ago, with the solemnity and fervour that have become customary, the United Nations General Assembly opened its thirty-third regular session in order to seek solutions to the complex problems afflicting our universe, so diverse in its constituent elements, but so uniform in its aspirations for collective peace and international security.
204.	My first words, therefore, will be to convey to this Assembly the wishes for all success in its work addressed to it by His Majesty Bokassa I, Emperor of Central Africa.
205.	Having said this, since this is the first time that I have spoken I cannot refrain from bowing to tradition and custom by expressing, on behalf of the Central African delegation, my warmest congratulations to Mr. Indalecio Lievano Aguirre, the Foreign Minister of Colombia, who was unanimously elected to the presidency of this Assembly. This tribute while being offered to Colombia, the melting-pot for over a thousand years of an immortal Latin-American civilization, is also paid to an enlightened diplomat and a true son of the third world which has inspired our Organization and finally man himself with a new faith and tolerance, similar to the tolerance and faith that prevailed at San Francisco after the horrors of the terrible ordeal through which the world had passed. The experience of a man of such calibre is the guarantee of a successful outcome of our session.
206.	To Mr. Lazar Mojsov I should like to convey my warmest congratulations and gratitude on the brilliant way with which he so successfully conducted the General Assembly sessions over which he presided.
207.	As for the Secretary-General, Mr. Kurt Waldheim, I beg him to accept here the renewed expression of the gratitude of the Central African people and Government for the discretion and efficiency with which he has discharged his important and delicate duties, as well as for the ever- increasing vigour that he has always imparted to our Organization. I take this opportunity to assure him of the moral support of His Majesty Bokassa I, Emperor of Central Africa, who is so profoundly committed to peace.
208.	The admission to membership in the United Nations of Solomon Islands has enlarged the circle of our family and expanded the frontiers of the United Nations in the direction of universality. I should like, while expressing my gratification at this fact, to express the hope that the tenacity, maturity and dignity with which Solomon Islands has taken its place in the Concert of nations may always be characteristic of its participation in the common life of this institution.
209.	I have just referred to the deep underlying motive that has guided you, the representatives of the States of the world who make up the General Assembly, in your meetings here in this city, that of re-examining the future of mankind.
210.	We should note one thing. In the light of past sessions, this re-examination, after so many others, seems to me to be blighted by dangerous uncertainties in the realm
" of world political and socio-economic relations.
211.	The political democratization of relations, the basis of which is a legitimate redistribution of responsibilities for the benefit of all nations, unfortunately continues to come up against the privileges of the past.
212.	The prospect of an era of mankind when decisions concerning questions of planetary interest common to all will cease to be reserved to a limited circle of privileged States recedes further every day.
213.	Instead of responding more effectively to the needs of the day, the United Nations is unfortunately continuing to reflect, if not to protect, the static interests of a former time.
214. The new international economic order so ardently desired by all the impoverished peoples in the south of the planet is still the subject of unjustified delays by the North, which is affluent and selfish.
215.	Separating them from their socio-economic environment, those with nothing but lessons to give to others continue to engage in blackmail and absurd bargaining on the values that man holds most sacred: his right to liberty and to physical, moral and intellectual integrity.
216.	When will people finally become aware that a harmonious equilibrium between States remains a primary condition of true peace in our world?
217.	When will it finally be understood that nothing lasting can be achieved in this forum, the supreme forum for our deliberations, without a total commitment to the defence-not selective, but global-of the most fundamental rights and values of all men, whose quest for an ever brighter tomorrow should constantly be identified with the demands for equality, liberty, justice, security and peace?
218.	May I now engage in a retrospective examination of the most recent developments in international events, which reveal the uncertainties and dangers that I have.- just mentioned.
219. In so doing I should like to associate myself whole-heartedly with those analyses made with such perspicacity and generosity by so many speakers before me, and with their desperate demands that the night of time, the shadows of history, may finally be replaced here and outside this building not by the illusory harmony of expediency, but by the collective and constant awareness of the destiny of man throughout our meetings.
220.	Africa, that vast and troubled continent of renewal, has recently become the theatre of the aggressive resurgence of the cold war.
221.	With its very survival threatened, with its fragile equilibrium threatened, mainly because of the tormented dawn of its early years of independence, Africa is the subject of all kinds of rivalries in many places. Attempts at destabilization, sometimes armed and violent, sometimes subtle and insidious, marked by hotbeds of tension here and there, have been increasing, cleverly maintained by Powers outside Africa short of new spheres of influence.
222.	I should like at this rostrum to speak against those actions because, as His Majesty Emperor Bokassa I of the Central African Empire once said: "Africa does not need weapons or ideologies that change its character and damage it, that divide its sons and hinder its development."
223.	These actions, even during the present period of calm, are essentially harmful to the effective exercise of the will, liberty, peace and non-alignment of the African continent. Furthermore, they severely curb the determination of the peoples still under colonial domination in the struggle for liberation in keeping with their deepest aspirations.
224.	In southern Africa the obstinate champions of the forces of barbarous oppression should today, by examining their own consciences, take the measure of their own degree of responsibility for the dangerous survival of the vestiges of colonialism and racism that so gravely infringe the right of the peoples to emancipation, peace and security.
225.	The last turning-point in the history of decolonization, which we are experiencing with such intensity, compels us more than ever before to accept the imperative duty to be credible in this forum. We cannot simply continue to make declarations and to produce peace plans. We cannot continue to finance, arm and support blindly those who perpetuate all those factors that are detrimental to peace. We cannot set ourselves the ultimate goal of the liberation of peoples while delimiting in advance the contours of such liberation.
226.	It is for these reasons that, as regards Zimbabwe, the Central African Government wishes to express through me its deep concern at the obstinacy and manoeuvring of Ian Smith, who, since 1965, strengthened by the complicity of his allies, has been defying international opinion and sowing confusion and discord within the national liberation movements.
227.	I denounce the discredited rebel regime of Ian Smith, not simply because of his defiance of the international community but also because he constitutes one of the evils and one of the causes of shame with which history so regularly confronts the human conscience. I denounce that regime, which, knowing itself to be condemned without hope of reprieve, has succumbed to a murderous folly that is causing it to commit repeated acts of aggression against neighbouring States.
228.	That is why my Government remains convinced that at this crucial time, when the people of Zimbabwe finds itself at the crossroads of its destiny, the only path for it to follow is that leading to the total transfer of power to It. To achieve this, public opinion and the United Nations should maintain their pressure until a majority Government comes to power and there is true independence in Zimbabwe, under the banner of the Patriotic Front.
229.	Namibia is without doubt the Territory hi which in recent times the realities of decolonization have become particularly clear, for the initiatives being sponsored now by the United Nations and its Secretary-General clearly show the logical end of the illegal occupation of Namibia by South Africa and the rejection of its attempts to dismember the Territory by annexing Walvis Bay, which is an integral part of it.
230.	It is for this reason that, in accordance with the Declaration and Programme of Action adopted at the ninth special session of the General Assembly, devoted to Namibia, as set out in resolution S-9/2, my Government will spare no effort to support the initiatives which are being taken within the United Nations, in particular under Security Council resolution 435 (1978), to enable the Namibian people to realize its legitimate aspirations to self-determination and independence, with national unity and territorial integrity.
231.	We cannot fail to note that the example of Southern Rhodesia teaches us that neither recourse to rigged general elections nor the possible preparation of an "internal settlement" excluding SWAPO can constitute viable solutions.
232.	I can attest whole-heartedly to our support for and solidarity with the five front-line African States which, despite their national development requirements, have accepted the heavy financial, material and human burden of the liberation struggle in Zimbabwe, Namibia and South Africa so that the torch of liberty can be held ever higher in the skies of southern Africa, and so that institutionalized racial discrimination can be forever eliminated from that part of the African continent.
233.	On the question of Mayotte, let us hope that the renewed friendship between the peoples of the Comoros and France will provide an appropriate framework for a solution in keeping with ,the age-old humanist traditions of France and the wishes of all the peoples of the Comorian archipelago.
234.	As to the so-called question of Western Sahara, may I be allowed to express my joy and optimism over the emergence of signs of an easing of the situation between the parties to that conflict. I would venture to hope that nothing will be done to extinguish that feeble flicker of hope or do anything to entrench the sides in their positions.
235.	The Central African Empire affirms the primary responsibility of the OAU in the settlement of that tragic issue. We therefore wish to stress forcefully the inappropriateness of any debates which may be held at this session, since the conciliation mission entrusted to the ad hoc committee of five African Heads of State20 has not yet reported its conclusions.
236.	The elimination of all these situations of conflict- whereby wisdom and political maturity will ultimately triumph in both the northern and eastern parts of Africa— as well as the completion of decolonization in the southern part of that continent and the protection of the continent, its seas and adjacent oceans from futile ideological and military confrontations, remain, for my country, the essential pre-conditions for peace and security in that part of the world.

237.	Another source of concern to the Government of the Central African Empire remains the Middle East, the destiny of which proves each day to be so closely bound up with that of Africa.
238.	Indeed, after 30 years of absurd warfare, intransigence and legitimate frustrations which have not yet produced in people's minds and hearts the necessary changes towards a return to calm and the restoration of genuine, just and lasting peace, we can only hope that the highly constructive initiatives of Camp David will make irreversible the process now under way towards equitable peace for all the parties in conflict, on the basis of Security Council resolutions 242 (1967) and 338 (1973).
239.	There is no need for us to proclaim once again that the restoration of the national rights of the Arab people of Palestine remains the key to a settlement of that conflict, by which Israel, reassured by recognized guarantees of its independent existence, would have to return to the pillaged Arab States all of their land which was conquered in 1967.
240.	Finally, Lebanon, that erstwhile prosperous land and oasis of peace, but today a white-hot source of warfare, can recover security within its frontiers only to the extent that the road to peace which has been finally found in the Middle East will create conditions favourable to reconciliation among all Lebanese national communities.
241.	In the Eastern Mediterranean, the prospects for peace do not seem particularly promising at the moment. On the contrary, everything seems to be frozen in a dangerous state of putrefaction. Cyprus continues, because of its strategic geo-political situation, to be a pawn being vied for by foreign Powers.
242.	That is why, in the view of my delegation, more intensive and sustained efforts should be undertaken by the United Nations so that, on the basis of General Assembly resolution 3212 (XXIX) of 1974 and 3395 (XXX) of 1975 negotiations may resume between representatives of the Greek Cypriot and Turkish Cypriot communities, on an equal footing and without outside interference, with a view to reaching an agreement acceptable to all parties, thus preserving .the independence, territorial integrity and non- alignment of Cyprus.
243.	In the Far East, procedures for the settlement of the Korean problem remain among the major preoccupations of my country, which maintains with the Governments of both sides relations of friendship and co-operation.
244.	That is why my Country urges them to work tirelessly towards restoration of an atmosphere of confidence, which alone can lead to a resumption of dialogue and, in turn, to the independent, peaceful reunification of Korea, free from foreign interference, in accordance with the principles laid down in the joint communique of 4 July 1972,  in the interests of and by the freely stated will of the people of Korea.
245.	Turning now to "the distressing problem of the arms race, I wish to voice my country's satisfaction with the
Programme of Action adopted at the tenth special session of the General Assembly [resolution S-10/2, sect. Ill], devoted to general and complete disarmament, which was convened at the initiative of the non-aligned countries.
246.	Even if that Programme of Action proves limited in scope and ultimately falls short of the desired results, it none the less remains an expanded framework for dialogue among the Powers—large, small and medium-sized-because the ever-more sophisticated and deadly atomic weapons possessed by a few States expose not only those States but the whole universe as well to possible annihilation.
247.	That is why the process which that session helped make available for the reduction if not the actual elimination of the arms race in the interests of development should be explored forthwith.
248.	At a time when stupendous sums of money are being spent on the conquest of space and on the arms race, it is inconceivable and intolerable that three-quarters of mankind should still be suffering from poverty, disease, starvation and illiteracy.
249.	How can we continue to put up with a situation in which 70 per cent of mankind lives in squalor, while a minority which possesses 70 per cent of the world's income lives in opulence and extravagance?
250.	Despite the numerous United Nations resolutions on the establishment of a new international economic order based upon equity, equality, interdependence and cooperation among all States, the international economic situation remains unchanged and constitutes a permanent source of concern for the developing countries.
251.	We continue to witness a constant deterioration in the terms of trade, marked by a growing decline in the export prices of raw materials in the face of soaring prices for manufactured goods.
252.	To the deficit in the balance of payments of third-world countries, which is something which is only getting worse, we should add the burden of their external debt-.
253.	Furthermore, we note with bitterness and pain that the undertaking by the rich countries to devote 1 per cent of their gross national product to the transfer of resources by way of official assistance for the development of the third world is far from being realized.
254.	We should add to this picture, which is already gloomy enough, the food problem, which has become critical in so many developing countries.
255.	It requires no further demonstration that the primary responsibility for that situation lies with the developed countries, which persist in doing everything in their power to maintain the status quo in order to preserve the enormous advantages they have succeeded in gaining for themselves, to the detriment of the poor countries..
256.	These few aspects of the world economic situation today make it absolutely clear how important and urgent it is for the international community to carry out the tasks incumbent on it in order to establish a new international economic order which can ensure more reasonable and more just conditions of prosperity and dignity for the whole of mankind.
257.	It is from this standpoint that the developing countries, in various international meetings, have constantly proposed concrete measures and precise programmes of action in order to define and put into effect the type of international economic relations that would make it possible to eliminate injustice, domination, exploitation and poverty.
258.	I should like to take this opportunity, therefore, to reaffirm solemnly in this Assembly the total commitment of my country, the Central African Empire, to all measures or decisions genuinely designed to promote the economic development and social well-being of the peoples of the third world in general, and in particular those countries that have been categorized as less advanced, land-locked or island countries.
259.	Thus, the Central African Government firmly supports the declarations and programmes of action adopted at Manila  and Colombo  and all the relevant resolutions of the United Nations to which I have just referred.
260.	As a land-locked country, listed by the United Nations among the 29 poorest countries in the world, the Central African Empire feels most keenly the effects of economic disorder. That is why the Central African delegation, through me, would like once again to appeal urgently to the industrialized countries and international organizations concerned to put all these decisions into effect without delay so as to arrive at rapid and appropriate solutions to the problems which are of so much concern to developing' countries.
261.	The access of products of developing countries to the markets of industrialized countries is being impeded by the real obstacles constituted by the protectionist and discriminatory policies pursued under the present commercial system.
262.	Like the Ministers for" Foreign Affairs of the non- aligned countries, according to their statements in the course of their recent Belgrade meeting, my delegation attaches exceptional importance to the success of the multilateral trade negotiations going on within the framework of GATT, the purpose of which is to ensure a greater measure of liberalization and restructuring of international trade.
263.	Firmly convinced that international trade is inseparable from the need for local manufacturing processes in the countries which produce primary commodities, the Central African delegation believes that it is indispensable that a particular effort be made not only to provide easier access for manufactured and semi-manufactured goods from the developing countries to the markets of the developed countries, but also, and above all, to increase the industrialization capacity of those countries.
264 To achieve this, the countries which possess technology must accelerate the process of the transfer of technology to developing countries in accordance with the Lima programme.34 It is understood, of course, that such technology should be adapted to the actual needs of the requesting countries.
265.	In this regard, permit me to stress that the Central African Empire attaches the greatest possible importance to the convening of the United Nations Conference on Science and Technology for Development, which is scheduled to be held in 1979 in Vienna.
266.	Within the framework of preparations for that Conference a national committee has been created by the Government under the aegis of the minister in charge of higher education and scientific research, and that committee has prepared a document of which copies have already been transmitted to the United Nations. 
267.	With regard to the common fund, my delegation can only express its disappointment at the reluctance of certain developed countries to establish and put into effect the operation of this fund. I hope that at the forthcoming negotiations under the aegis of the United Nations the developed countries which are now reluctant will modify their position so as to permit this fund to become operational as soon as possible.
268.	With regard to the exceedingly distressing question of external debt, we are pleased by the consensus which emerged from the ministerial meeting of the Trade and Development Board convened last March in Geneva [see A/33/15, part II]. Nevertheless, my delegation believes it is urgent for the rich countries to convert these debts into gifts, as has been done by certain countries such as Sweden, Canada, the Netherlands, Switzerland and Finland.
269.	The restructuring of the present international economic system would be incomplete without the establishment of a new rational monetary system which would be equitable and universal and in the functioning of which the developing countries would participate on an equal footing with the rich countries.
270.	International co-operation, be it vertical or horizontal, should in my opinion be viewed from the standpoint of the interdependence of nations.
271.	Thus it would appear indispensable for the developing countries to increase their solidarity and promote concrete co-operation among themselves in all fields.
272.	Therefore the Central African delegation wishes to express its pleasure at the encouraging results of the Conference on Economic Co-operation among Developing Countries, held in Mexico City in 1976, and also at the results of the recent United Nations Conference on Technical Co-operation among Developing Countries, which ended on 12 September last in Buenos Aires, inasmuch as those results constitute a major step forward in the search for concrete co-operation among the nations of the world,
273.	Similarly, my delegation would like to take this opportunity to express its satisfaction at the appreciable technical and financial assistance which the European Economic Community has been giving to associate countries.
274.	Unfortunately, we have to note that certain rich countries refuse to recognize this reality, with the tacit purpose of preserving solely for their own benefit the advantages they already enjoy.
275.	A major problem which is of concern to the Central African Empire is that of the law of the sea. I am sure that it is easy to understand the reasons for this concern when it is realized that my country is land-locked.
276.	In this context, the position of my country, which is motivated by principles of equity, remain unchanged, namely: that all countries have the right to freedom of transit an1 access to the sea; that, the high seas being open to all States whether they be coastal or land-locked, the resources of the sea-bed and the ocean floor and the subsoil thereof beyond the exclusive economic zones constitute the heritage of mankind; and that the development of these vast resources should be undertaken not solely for the benefit of those countries which possess advanced technology but for the well-being of the whole of mankind.
277.	Such progress as has been achieved in the course of the work of the seventh session of the Third United Nations Conference on the Law of the Sea is a source of satisfaction for my country, which very much hopes that the negotiations which are scheduled to take place in Geneva next year will be even more successful so as to permit the adoption of an international convention on this subject in the near future.
278.	As I have just stressed, my country, because of its geographical situation, has been encountering tremendous difficulties in the exporting and importing of products.
279.	Thus, because of the difficulty of gauging rainfall and the silting up of the Ubangi River, which provides the easiest access to the sea, we failed to earn 12 billion or more CFA francs in the second half of 1977, which is an enormous loss for a developing country.
280.	My country wishes from this rostrum to issue an urgent appeal to the international community and the specialized agencies of the United Nations to come to the aid of the Central African Empire and help it to overcome the difficulties it encounters every day in its economic and social development efforts.
281.	To supplement its national effort, my country places tremendous hopes in the building of the Bangui-Ocean railway and the trans-African Lagos-Mombassa road.
282.	While the principal objective of the United Nations is the maintenance of international peace and security, the fact remains that it must also aim at and achieve the economic, cultural and social development of the human being-in a word, the happiness of mankind.
283.	There is no need of any lengthy demonstration for us to understand that human rights arc of extreme importance for peace and good relations among peoples.
284.	The establishment of a new international economic order and the formulation of a new global development strategy surely consist essentially in a raising of the standard of living of the poorest, most underprivileged sectors of our societies for the advent of a better world.
285.	The recognition of the dignity of man, of his inalienable rights, constitutes the very foundation of freedom and justice.
286.	Failure to understand and take account of those rights is in itself repugnant to the human conscience.
287.	It is therefore essential to encourage the development and strengthening of friendly relations among countries in order to ensure universal and effective respect for the fundamental rights and freedoms of men and women.
288.	The Constitution of the Empire, adopted on 4 December 1976, solemnly proclaims the fundamental rights and freedoms inherent in democracy. It stresses that the human person is sacred and that all agents of public authority have the absolute obligation to respect and protect all individuals. Everyone has the right to free development, provided he does not violate the rights of others or infringe constitutional order. Everyone has the right to life and to physical integrity. The freedom of the individual is inviolable and his rights cannot be infringed except pursuant to law.
289.	It is the aim of the long, devoted struggle which the Central African people, united behind His Majesty Bokassa I, Emperor of Central Africa, has carried on for the last 12 years.
290.	Furthermore, our great Party, the Movement for the Social Development of Black Africa, which has been given fresh impetus, reaffirms the adherence of the Central African Empire to the Universal Declaration of Human Rights and the fundamental principles of democracy.
291.	All the international conferences held in recent years on problems of general interest, such as those of population, education, health and culture, have largely contributed to the search for better understanding among peoples. Never since the creation of our Organization has attention so unanimous been paid to the condition of man and the means of improving it.
292.	This analysis of the current political, economic and social international situation, marked for the most part by so many complex problems, all of which constitute challenges to mankind, should encourage the United Nations to bring about changes in order to respond to the needs of our time. The dominant features of that time may be summarized as scientific and technical progress undreamt of but also beyond all control; a desire for peace constantly confronted by aggressiveness and violence; a will for unity conflicting everywhere with the existence of spheres of influence, and with political, military and economic rivalry, as well as racism and racial discrimination.
293.	It is for changes corresponding to the needs of such times that the Central African Empire since its inception has worked and intends to work, along with all the States of the world which love peace and justice, in order to maintain relations based on the strict principles of non- alignment, self-determination, non-intervention, reciprocal equality and the peaceful settlement of disputes, thus contributing to the establishment of a new international economic order.
294.	Those principles in essence correspond to the noble ideals which led to the foundation of the United Nations. Let us hope that this session will bring us even closer to the spirit of San Francisco. The interests of peace and the survival and happiness of man demand that of us. My country has faith, confidence and optimism.







